Gamble, Judge.
The plaintiff, in this action, claimed compensation for services rendered to Bogy, the defendant, as his agent, in effecting the sale of certain real estate belonging to the defendant. The answer denied that the plaintiff had ever been employed or requested by the defendant to make any sale of his real estate, or to act as his agent.
After the evidence was closed, the court gave one instruction at the request of the plaintiff, and two at the request of' the defendant, which, together, presented to the jury, with fairness, the law applicable to the question they were to try-The instructions which were asked by the plaintiff, and refused by the court, were properly refused. The‘judgment is, with.' the concurrence of the other judges, affirmed.